Exhibit 10.3.1
AMENDMENT OF ENCORE ACQUISITION COMPANY
2008 INCENTIVE STOCK PLAN AND AWARDS
     WHEREAS, in connection with the merger of Encore Acquisition Company
(“Encore”) with and into Denbury Resources Inc., pursuant to an Agreement and
Plan of Merger dated as of October 31, 2009 (“Merger Agreement”), EAP
Properties, Inc. (“Corporation”) has become the employer of the former Encore
employees effective on March 9, 2010, and, additionally, has on that date become
the sponsor of the Encore Acquisition Company 2008 Incentive Stock Plan
(“Plan”);
     WHEREAS, the Corporation desires to amend the Plan and the underlying
Awards, as defined in Section 1 of the Plan (“Awards”), to reflect the change in
sponsorship and to make certain other changes; and
     WHEREAS, pursuant to resolutions adopted by the Board of Directors of the
Corporation, the authority to make such amendments has been delegated to the
Vice President of Human Resources of Denbury Resources Inc., and Denbury
Resources Inc. wishes to acknowledge its responsibilities under the Merger
Agreement to guarantee performance under this Plan.
     NOW THEREFORE, the Plan and each and every one of the Awards are hereby
amended by this amendment (“Amendment”), effective March 9, 2010, as follows:
     1. The Plan and each and every one of the Awards are hereby amended by
deleting “Encore Acquisition Company” from every place that it appears therein,
and replacing it with “EAP Properties, Inc.” in every place that “Encore
Acquisition Company” was deleted.
     2. The definition of “Common Stock” in Section 1 of the Plan is amended in
its entirety to read as follows:
     “ ‘Common Stock’ or ‘Stock’ means the $0.001 par value Common Stock of
Denbury Resources Inc.”
     3. Each and every one of the Awards is amended such that the term “Common
Stock” or “Stock” as used therein shall be defined by reference to the Common
Stock of Denbury Resources Inc. as set forth in the paragraph 2. of this
Amendment.
     4. The reference to the Company’s address as it appears every time in each
and every one of the Awards, as applicable, is deleted in its entirety and the
following is substituted in each and every place that the Company’s address was
deleted as follows:
     “Denbury Resources Inc., 5100 Tennyson Pkwy, Plano, Texas 75024.”

 



--------------------------------------------------------------------------------



 



     5. The definition of “Change in Control” in Section 6(b) of the Plan and
each and every one of the Awards, as applicable, is amended by adding the
following paragraph to the of the end thereof:
“Notwithstanding anything in the Plan to the contrary, no event described in the
foregoing paragraphs that occurs after March 9, 2010, the date Encore
Acquisition Company was merged with and into Denbury Resources Inc. pursuant to
that certain Agreement and Plan of Merger dated as of October 31, 2009, shall
constitute a Change in Control for any purposes under the Plan.”
     6. In all other respects, the Plan and the Awards shall remain unchanged
and in full force and effect.
     IN WITNESS WHEREOF, EAP Properties, Inc. has caused this Amendment to be
executed on this 8th day of March, 2010, effective as set forth above.

            EAP PROPERTIES, INC.
      By:   /s/ Whitney M. Shelley        Vice President, Human Resources       
Denbury Resources Inc.     

     In accordance with the terms of Section 2.1(f)(iii) of the Merger
Agreement, Denbury Resources Inc. accepts and acknowledges its obligation under
the Merger Agreement and hereby guarantees the Corporation’s performance under
the Plan and agrees to perform all responsibilities and obligations under the
Plan to the same extent as the Corporation in the event that the Corporation
fails to perform all of its responsibilities and obligations under the Plan.
     On this 8th day of March, 2010,

            DENBURY RESOURCES INC.
      By:   /s/ Whitney M. Shelley       Vice President, Human Resources       
Denbury Resources Inc.     

2